Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (U.S. PG Pub. 2013/0191513) in view of Haller (U.S. PG Pub. 2002/0082665).

As to claims 1, 12 and 20, Kamen teaches a system comprising: one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors[ 0372], cause performance of: associating a medical device with an intermediate device[0354-0355]; obtaining, from the medical device via the intermediate device[0372], measurement data correlative to a condition of a user[0372]; and streaming the updated control information to the medical device via the intermediate device [0382, 0413, 0414].

Kamen teaches most of the claimed invention, but fails to explicitly teach that the measurement data is used update control condition.  However, this is an obvious variation as taught by Haller as follows:

As to claims 1, 12 and 20, Haller determining updated control information for the medical device based at least in part on the measurement data[0090-92].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Haller into the system and methods of Kamen.  The motivation to combine is that monitoring the sensors allow for the controller to determine the best actions for the patient [0090-92]

As to claims 2 and 13, Kamen teaches wherein the intermediate device and the medical device communicate via a peer-to-peer communication session[0413-0414].

As to claims 3 and 14, Haller teaches wherein streaming the updated control information to the medical device via the intermediate device comprises: establishing a first communication session with the intermediate device (fig. 6c Reception of action); transmitting, via the first communication session, the updated control information to the intermediate device for automatic retransmission to the medical device; and after transmitting the updated control information, terminating the first communication session with the intermediate device (naturally the phone will eventually be disconnected).


As to claims 4 and 15 Kamen teaches wherein establishing the first communication session comprises: causing establishment of a second communication session between the intermediate device and the medical device based on transmitting a connection request to the intermediate device (fig. 2 - 166); and receiving, from the intermediate device, a response indicative of the establishment of the second communication session between the intermediate device and the medical device(fig. 2- 166, 168, 169).  Haller further teaches this in Fig. 6C wherein the comm module/phone get the actions and sends them to the IMD.

As to claims 5 and 16 Haller, wherein terminating the first communication session causes termination of the second communication session (fig. 6c).  It is obvious that terminating one session would terminate the communication of the second.

As to claim 9, Kamen teaches wherein obtaining the measurement data comprises: establishing a first communication session with the intermediate device; receiving, via the first communication session, the measurement data from the medical device via the intermediate device; maintaining the measurement data in association with the medical device; and after receiving the measurement data, terminating the first communication session [0396].

As to claim 10, Haller teaches wherein establishing the first communication session comprises: receiving a connection request from the intermediate device; and causing establishment of a second communication session between the intermediate device and the medical device based on transmitting a response that establishes the first communication session (reception of action from the mobile phone) (fig. 6c).

As to claim 11, Haller teaches wherein determining the updated control information comprises analyzing the measurement data in conjunction with previously stored measurement data[0177].


Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (U.S. PG Pub. 2013/0191513) in view of Haller (U.S. PG Pub. 2002/0082665) in view of Brown (U.S. PG Pub. 2010/0199162) in view of Bouchard (U.S. PG Pub. 2010/0199162).


Kamen in view of Haller teaches most of the claimed invention, but fails to teach the limitations of claims 6 and 17.  However this is an obvious variation as taught by Brown. 

As to claims 6 and 17 Brown teaches wherein terminating the first communication session comprises: transmitting, to the intermediate device, a request to terminate the first communication session and to delete any of the updated control information stored on the intermediate device[ 0073]. 

 It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Brown into the system and method as disclosed by Kamen in view of Haller. Since ail the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predicable results to one of ordinary skill in the art at the time of the invention. see KS v. Teleflex, 127 S.CL 1727 (2007). The predictable result would be a connection from the patient care device (element 14 of Kamen for example} to the monitoring client (element 1 of Kamen) wherein Brown disconnects alter a data transfer.

As to claim 6 and 17, Bouchard teaches a confirmation indicating that the first communication session will be terminated, the confirmation further indicative of deletion of the any of the updated control information stored on the intermediate device[0021, 0039].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Boucard into the system and method as disclosed by Kamen in view of Brown and Haller. The motivation to combine is that Boucard teaches using an encryption module to ensure that a patient personal information is protected by removing the data after use[0039]

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (U.S. PG Pub. 2013/0191513) in view of Haller (U.S. PG Pub. 2002/0082665) in view of Mears (U.S. PG Pub. 2013/0171938).


As to claims 7, and 18, Mears teaches wherein associating the medical device with the intermediate device comprises: receiving, from the intermediate device, identification information for the medical device and the intermediate device; and maintaining the identification information in a database [0011,0092, 0094, 0096, 0099].

As to claims 8, 19 Mears teaches wherein the identification information comprises network identification information for the intermediate device[0011,0092, 0094, 0096, 0099].

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Kamen with Mears since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR v. Teleflex, 127 S.Ct. 1727 (2007). The predictable result would be the connection of the monitoring client (1) of Kamen having the identification information as taught in Mears.


Other Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barry (U.S. PG Pub. 20130142367) teaches monitoring and controlling a insulin pump remotely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119